Case 8:17-cv-01079-JGB-DFM Document 177 Filed 07/12/19 Page 1 of 6 Page ID #:6936



  1 Livia M. Kiser (SBN 285411)
    lkiser@kslaw.com
  2 Michael B. Shortnacy (SBN 277035)
  3 mshortnacy@kslaw.com
    KING & SPALDING LLP
  4 633 West 5th Street, Suite 1600
    Los Angeles, CA 90071
  5 T: (213) 443-4355
  6 F: (213) 443-4310
  7   Attorneys for Defendants
      AMERICAN HONDA MOTOR CO., INC.
  8   and HONDA NORTH AMERICA, INC.
  9
                             UNITED STATES DISTRICT COURT
 10                         CENTRAL DISTRICT OF CALIFORNIA
 11                               SOUTHERN DIVISION

 12   DENNIS MACDOUGALL, RAY SEOW,                Case No. 8:17-cv-01079-AG (DFMx)
 13   PRABHANJAN KA YURI, RICHARD
      FRICK, JOSEPH RYAN PARKER, and              DECLARATION OF ROBERT HALL
 14   BRYAN LENTZ, individually and on            IN SUPPORT OF APPLICATION
 15   behalf of all others similarly situated,    FOR ORDER GRANTING LEAVE
                                                  TO FILE CONFIDENTIAL
 16               Plaintiffs,                     BUSINESS DOCUMENTS AND
 17         V.                                    WITNESS TESTIMONY UNDER
                                                  SEAL (Dkt. # 172)
 18   AMERICAN HONDA MOTOR CO.,
 19   INC., and HONDA NORTH AMERICA,              Date:        August 5, 2019
      INC.,                                       Time:        10:00 a.m.
 20              Defendants.                      Location:    Santa Ana Division, 1OD
 21                                               Judge:       Hon. A. Guilford

 22
 23
 24
 25                             DECLARATION OF ROBERT HALL
 26
 27
 28
      DECL. OF ROBERT HALL IN SUPPORT OF APPLICATION TO FILE CONFIDENTIAL BUSINESS DOCUMENTS
                                 AND WITNESS TESTIMONY UNDER SEAL
Case 8:17-cv-01079-JGB-DFM Document 177 Filed 07/12/19 Page 2 of 6 Page ID #:6937



  1
  2         I, Robert Hall, declare as follows:
  3         1.     I am over 18 years old and I have personal knowledge of the facts in this
  4   declaration. If called to testify, I could and would competently testify to these facts.
  5         2.     I am a Service Engineer for American Honda Motor Co., Inc. ("AHM") a
  6   defendant in the matter of MacDougall, et al. v. American Honda Motor Co., Inc., in
  7   the United States District Court for the Central District of California, case number
  8   8:17-cv-01079-AG (DFMx).
  9         3.     I make this declaration in connection with Plaintiffs' Application for An
 10   Order Granting Leave to File Documents Under Seal (Dkt. # 172), filed with the Court
 11   on July 8, 2019. I also refer the Court, and incorporate by reference herein, to my
 12   prior declarations on the confidential nature of very similar Honda documents at issue
 13   in this litigation, dated May 28, 2019 (Dkt. 149-2), June 4, 2019 (Dkt. 154), and June
 14   21, 2019 (Dkt. 165-2).
 15         4.     I am familiar with and have reviewed the documents and testimony
 16   annexed to the Declaration of Jeffrey Osterwise in Support of Plaintiffs' Application
 17   For an Order Granting Leave to File Documents Under Seal, dated July 8, 2019 (the
 18   "Osterwise Deel.") (Dkt. # 173).
 19         5.     I am advised that Osterwise Deel. Exhibit Nos. 1, 2, 6 (overlapping
 20   testimony experts), 7, 8, 33 (overlapping testimony excerpts), and 34 were previously
 21   ordered to be filed under seal by the Court.
 22         6.     I make this declaration to provide information and confirmation to the
 23   Court that all of the documents and witness testimony cited in the Osterwise Deel.
 24   (including those already sealed by the Court) are AHM's proprietary, non-public,
 25   confidential business information, and include, variously, proprietary technical
 26   information, and costs and pricing information, as well as information about AHM' s
 27   business processes, the public disclosure of which would do harm to AHM's business.
 28
      DECL. OF ROBERT HALL IN SUPPORT OF APPLICATION TO FILE CONFIDENTIAL BUSINESS DOCUMENTS
                                 AND WITNESS TESTIMONY UNDER SEAL
Case 8:17-cv-01079-JGB-DFM Document 177 Filed 07/12/19 Page 3 of 6 Page ID #:6938



  1         7.     Previously sealed Exhibit 1 of the Osterwise Deel.
  2   (HR.A_ODYT_ 00000355_ REV) is a proprietary internal presentation containing
  3   market analysis, technical information about proposed countermeasures for non-class
  4   vehicles, information regarding costs of market actions for class and non-class
  5   vehicles and unrelated transmission systems, and technical information about AHM' s
  6   proprietary software application processes.
  7         8.     Previously sealed Exhibit 2 of the Osterwise Deel.
  8   (AMH_ODYT_000008524) is an internal presentation regarding market analysis and
  9   proposed countermeasures for non-class vehicles and contains information regarding
 10   costs of market actions for non-class vehicles and unrelated transmission systems, an
 11   analysis of priority and technical basis of countermeasures, technical specifications of
 12   torque converter parts, and contains analysis of methods of market monitoring and
 13   vehicle performance.
 14         9.     Exhibit 3 of the Osterwise Deel. (AHM_ODYT_000006392) is an
 15   internal presentation regarding technical root cause and market analysis for class and
 16   non-class vehicles relating to the 6AT torque converter and contains information
 17   regarding costs of claims for class and non-class vehicles and parts testing information
 18   and specifications, including for non-class vehicles.
 19         10.    Exhibit 5 of the Osterwise Deel. (AHM_ODYT_000008038) contains
 20   highly confidential information regarding internal occurrence forecasts for class and
 21   non-class vehicles, proposed countermeasures for class and non-class vehicles, the
 22   cost and pricing of market actions for class and non-class vehicles, technical
 23   information for class and non-class vehicles, and proprietary information regarding
 24   market monitoring processes.
 25         11.    Exhibit 6 of the Osterwise Deel. includes portions of confidential
 26   deposition testimony from myself, Robert Hall, which contains confidential business
 27   information such as service engineering matters, internal business structures, and
 28   technical countermeasure matters.
      DECL. OF ROBERT HALL IN SUPPORT OF APPLICATION TO FILE CONFIDENTIAL BUSINESS DOCUMENTS
                                 AND WITNESS TESTIMONY UNDER SEAL
Case 8:17-cv-01079-JGB-DFM Document 177 Filed 07/12/19 Page 4 of 6 Page ID #:6939



  1          12.   Previously sealed Exhibit 7 of the Osterwise Deel.
  2   (AHM_ODYT_00000843) contains confidential cost information for warranty claims
  3   of non-class vehicles and shows internal investigation processes for market
  4   investigations.
  5          13.   Previously sealed Exhibit 8 of the Osterwise Deel.
  6   (AHM_ODYT_000007676) contains non-public internal business communications
  7   reflecting the process for tracking service issues, and an attached internal presentation
  8   reflecting proprietary parts cost and claim rates for issues unrelated to those in this
  9   litigation and for non-class vehicles.
 10         14.    Exhibit 9 of the Osterwise Deel. (AHM_ODYT_000010785) contains
 11   internal business communications with an attached internal presentation regarding
 12   warranty data related to class and non-class vehicles, proposed countermeasures for
 13   class and non-class vehicles, technical information for class and non-class vehicles,
 14   and shows internal processes for market monitoring.
 15         15.    Exhibit 10 of the Osterwise Deel. includes portions of confidential
 16   deposition testimony from Honda affiliated witness Nikolas Heitkamp, which contains
 17   confidential business information regarding vehicle warranty coverage and markets.
 18         16.    Exhibit 13 of the Osterwise Deel. (AHM_ODYT_000001431) contains
 19   proprietary customer retention and resolution system reports, which contain specific
 20   case details, personal identifying information of customers and Honda personnel, and
 21   non-public cost information.
 22         17.    Exhibit 14 of the Osterwise Deel. (AHM_ODYT_000001420) contains
 23   proprietary customer retention and resolution system reports, which contain specific
 24   case details, personal identifying information of customers and Honda personnel, and
 25   non-public cost information.
 26         18.    Exhibit 28 of the Osterwise Deel. (AHM_ODYT_000000745) contains
 27   proprietary customer retention and resolution system reports, which contain specific
 28
      DECL. OF ROBERT HALL IN SUPPORT OF APPLICATION TO FILE CONFIDENTIAL BUSINESS DOCUMENTS
                                 AND WITNESS TESTIMONY UNDER SEAL
Case 8:17-cv-01079-JGB-DFM Document 177 Filed 07/12/19 Page 5 of 6 Page ID #:6940



  1   case details, personal identifying information of customers and Honda personnel, and
  2   non-public cost information.
  3         19.      Exhibit 29 of the Osterwise Deel. (AHM_ODYT_000000773) contains
  4   proprietary customer retention and resolution system reports, which contain specific
  5   case details, personal identifying information of customers and Honda personnel, and
  6   non-public cost information.
  7         20.      Exhibit 30 of the Osterwise Deel. (AMH_ODYT_000000677) contains
  8   proprietary customer retention and resolution system reports, which contain specific
  9   case details, personal identifying information of customers and Honda personnel, and
 10   non-public cost information.
 11         21.      Exhibit 33 of the Osterwise Deel. includes portions of confidential
 12   deposition testimony from Honda affiliated witness, Thomas Shepard, which contains
 13   confidential business information such as market monitoring processes and data,
 14   occurrence forecasts, warranty coverage information, and technical service
 15   engineering matters.
 16         22.      Exhibit 34 of the Osterwise Deel. includes portions of confidential
 17   deposition testimony from Honda affiliated witness Michael Gibson, which contain
 18   confidential business information such as market monitoring processes and data,
 19   occurrence forecasts, warranty coverage information, and technical service
 20   engineering matters.
 21         23.      Exhibit 35 of the Osterwise Deel. (HRA_ODYT_00000284_REV)
 22   contains confidential information regarding class and non-class vehicle warranty trend
 23   analysis, class and non-class vehicle technical part analysis, class and non-class
 24   vehicle countermeasure data, and class and non-class vehicle market treatment
 25   assessments.
 26         24.      Finally, Exhibit 37 of the Osterwise Deel. (AHM_ODYT_000006447)
 27   contains confidential information regarding class and non-class vehicle
 28   countermeasure histories, prior and potential future market activity for non-class
      DECL. OF ROBERT HALL IN SUPPORT OF APPLICATION TO FILE CONFIDENTIAL BUSINESS DOCUMENTS
                                 AND WITNESS TESTIMONY UNDER SEAL
Case 8:17-cv-01079-JGB-DFM Document 177 Filed 07/12/19 Page 6 of 6 Page ID #:6941



  1   vehicles, class and non-class technical vehicle repair information, and class and non-
  2   class vehicle warranty data.
  3         25.    In light of the proprietary, highly sensitive, non-public, confidential
  4   business information discussed in this Declaration and for the reasons set forth in my
  5   May 28, 2019, June 4, 2019, and June 21, 2019 Declarations, I respectfully request
  6   that this Court grant leave to file each of the identified documents and testimony
  7   excerpts under seal.
  8
  9         Under penalty of perjury provided by the law of the United States, I swear that
 10   the foregoing is true and correct.
 11
 12   Dated: July 10, 2019
 13
 14
                                             ROBERT HALL
 15                                          Service Engineer
 16                                          American Honda Motor Co., Inc.

 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      DECL. OF ROBERT HALL IN SUPPORT OF APPLICATION TO FILE CONFIDENTIAL BUSINESS DOCUMENTS
                                 AND WITNESS TESTIMONY UNDER SEAL
